Order entered October 8, 2012




                                              In The
                                      Court of Zfppealo
                             jfiftb Oiotrirt of trexao at Math%
                                        No. 05-12-00916-CR

                               PAULA JOYCE WARREN, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 7
                                       Dallas County, Texas
                               Trial Court Cause No. F11-31042-Y

                                             ORDER

        We GRANT Official Court Reporter Sharon Hazlewood's September 25, 2012 request

for an extension of time to file the reporter's record. The reporter's record and exhibits received

by the Clerk of the Court on October 4, 2012 and October 5, 2012 are DEEMED timely filed on

the date of this order.



                                                       LANA MYERS
                                                                       221r4i
                                                       JUSTICE